

115 HR 1427 IH: To require the Secretary of Commerce to study the coverage gaps of the Next Generation Weather Radar of the National Weather Service and to develop a plan for improving radar coverage and hazardous weather detection and forecasting.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1427IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Pittenger introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require the Secretary of Commerce to study the coverage gaps of the Next Generation Weather
			 Radar of the National Weather Service and to develop a plan for improving
			 radar coverage and hazardous weather detection and forecasting.
	
		1.Study on gaps in NEXRAD coverage and requirement for plan to address such gaps
			(a)Study on gaps in NEXRAD coverage
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall complete a study on gaps in the coverage of the Next Generation Weather Radar of the National Weather Service (referred to in this section as NEXRAD).
 (2)ElementsIn conducting the study required under paragraph (1), the Secretary shall— (A)identify areas in the United States with limited or no NEXRAD coverage below 6,000 feet above ground level of the surrounding terrain;
 (B)for the areas identified under subparagraph (A)— (i)identify the key weather effects for which prediction would improve with improved radar detection;
 (ii)identify additional sources of observations for high impact weather that were available and operational for such areas on the day before the date of the enactment of this Act, including Terminal Doppler Weather Radar (commonly known as TDWR), air surveillance radars of the Federal Aviation Administration, and cooperative network observers; and
 (iii)assess the feasibility and advisability of efforts to integrate and upgrade Federal radar capabilities that are not owned or controlled by the National Oceanic and Atmospheric Administration, including radar capabilities of the Federal Aviation Administration and the Department of Defense;
 (C)assess the feasibility and advisability of incorporating State-operated and other non-Federal radars into the operations of the National Weather Service;
 (D)identify options to improve radar coverage in the areas identified under subparagraph (A); and (E)estimate the cost of, and develop a timeline for, carrying out each of the options identified under subparagraph (D).
 (3)ReportUpon the completion of the study required under paragraph (1), the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Appropriations of the House of Representatives that includes the findings of the Secretary with respect to the study.
 (b)Plan To improve radar coverageNot later than 30 days after the completion of the study under subsection (a)(1), the Secretary of Commerce shall submit a plan to the congressional committees referred to in subsection (a)(3) for improving radar coverage in the areas identified under subsection (a)(2)(A) by integrating and upgrading, to the extent practicable, additional observation solutions to improve hazardous weather detection and forecasting.
 (c)Requirement for third-Party reviews regarding plan To improve radar coverageThe Secretary of Commerce shall seek third-party reviews on scientific methodology relating to, and the feasibility and advisability of, implementing the plan submitted under subsection (b), including the extent to which warning and forecast services of the National Weather Service would be improved by additional NEXRAD coverage.
			